DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 3, 4 and 6-10 are objected to because of the following informalities:  Formulas in claims 1, 2, 3, 4, 6-10 include exponents which are not properly formatted.  Appropriate correction is required.
Claims 16 and 20 are objected to because of the following informalities: Claims 16 and 20 are duplicate claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2020/0211502) in view of Kwon et al. (US PGPub 2014/0253603). 

Regarding claim 1, Kim discloses a method for determining a pixel compensation value, comprising: 
enabling a pixel to display at a number of test gray scales respectively, and obtaining an actual luminosity of the pixel at each test gray scale ([0040] and fig. 1, “the Mura correction system includes a test image supply unit 20 which provides a test image for each gray level to a display panel 10”); 
calculating compensation values of the pixel at the number test gray scales according to actual luminosities and standard luminosities of the pixel at the number test gray scales respectively, wherein the compensation value of the pixel at any gray scale is a gray scale which can enable the actual luminosity of the pixel to be equal to the standard luminosity of the pixel at the gray scale ([0040], “a camera calibration unit 40 which analyzes the detection image and thereby provides calibration information for allowing the image detection unit 30 to obtain an accurate detection image, and a Mura correction device 100 which performs Mura analysis on the detection image and generates Mura correction data corresponding to the Mura analysis”); 
calculating standard coefficients Gain1, Gain2 and Offset according to a formula y'=x'Gain12+x'Gain2+Offset, wherein x' is the test gray scale, and y’ is the compensation value of the pixel at the test gray scale x' (fig. 20 and [0177], “The Mura correction equation setting circuit 310 receives the Mura correction data C_DATA, and sets the Mura correction equation for the first input value X by applying the coefficient values of the Mura block. The Mura correction equation may be understood as Y=aX2+bX+c+X as in Equation 1”); and 
calculating the compensation value y of the pixel at the gray scale x according to a formula y=(xGain12+xGain2+Offset)Ratio+x, wherein Ratio is an adjustment coefficient corresponding to the gray scale x (fig. 20 and [0178], “The input value adjustment unit 320 sets a third input value X1 by calculating the first input value X and the control value X0 for DBV control, and changes the Mura correction equation to an equation for the third input value X1. That is to say, the third input value X1 may be understood as X1=X−X0, and the Mura correction equation is changed to an equation for the third input value X1 like Y=aX12+bX1+c+X1”).
Kim teaches at [0042]-[0044] various types of test images; however, other types of test images including utilizing three test gray scales are known in the prior art. In a similar field of endeavor of display devices, Kwon discloses wherein the number of test gray scales is three test gray scales ([0059], “The test image data signal SDATA may include at least three grayscale data values within the grayscale range for one pixel. Therefore, for one pixel, the brightness information BRI may include luminance data extracted by sensing light emitted by the pixel, corresponding to the grayscale values of at least three test image data signals SDATA”). 
In view of the teachings of Kim and Kwon, it would have been obvious to one of ordinary skill in the art to modify the system of Kim to include utilizing three test gray scales, as taught by Kwon, for the purpose of providing known alternatives to achieve expected and intended results. 

Regarding claim 2, the combination of Kim and Kwon further discloses the standard luminosity Lb of the pixel at any gray scale is calculated by a formula Lb=Lmax(x/X)gamma, wherein Lmax is a maximum theoretical luminosity of the pixel, x is the gray scale, X is a maximum gray scale, and gamma is a current gamma value (Kwon: [0064] and equation 1, “In general, the brightness values (luminance values) L according to the image data signal make a gamma curve proportional to the grayscale data of the input image data signal”)

Regarding claim 3, the combination of Kim and Kwon further discloses wherein the calculating the compensation values of the pixel at the three test gray scales respectively according to the actual luminosities and the standard luminosities of the pixel at the three test gray scales comprises:
calculating a luminosity ratio coefficient C1 of the pixel at the test gray scale x' according to a formula C1=Lb'/Ls’, wherein Lb' is a standard luminosity of the pixel at the test gray scale x’, and Ls' is the actual luminosity of the pixel at the test gray scale x’ (Kwon: [0076] and equation 5);
calculating a gray scale coefficient C2 of the pixel at the test gray scale x’ according to a formula C2=C1(x’/X)gamma, wherein X is a maximum gray scale, and gamma is a current gamma value (Kwon: [0064] and equation 1, “In general, the brightness values (luminance values) L according to the image data signal make a gamma curve proportional to the grayscale data of the input image data signal”)); and
calculating the compensation value y' of the pixel at the test gray scale x' according to a formula y'=XC2(1/gamma) (Kwon: [0076] and equation 5).

Regarding claim 4, the combination of Kim and Kwon further discloses further comprising:
before the calculating the compensation value y of the pixel at the gray scale x according to a formula y=(xGain12+xGain2+Offset)Ratio+x, calculating an adjustment coefficient of the pixel at each of other gray scales by an interpolation method according to preset adjustment coefficients of the pixel at a plurality of node gray scales (Kim: [0142], “The coefficient generator 152 receives the position values of the pixels in the correction sub block, from the Mura pixel detector 150. The coefficient generator 152 generates coefficient values of coefficients of a Mura pixel correction equation as a quadratic equation for correcting a brightness value of each pixel for each gray level in the correction sub block, to the average pixel brightness value of the display panel 10. The coefficient generator 152 may generate Mura pixel correction data including the position values of the pixels of the correction sub block and the coefficient values of the coefficients of the Mura pixel correction equation, as shown in FIG. 18”).

Regarding claim 5, the combination of Kim and Kwon further discloses wherein
the node gray scales are more than 3 in number and are uniformly distributed in all the gray scales (Kim: [0044], “The test image supply unit 20 may separately provide a test image for calibrating the photographing state of the image detection unit 30 and a test image for analyzing the Mura of the display panel 10. The test image for calibrating the photographing state of the image detection unit 30 may be configured to have patterns that are easy to analyze the size, rotation and distortion of an image, and the test image for analyzing the Mura of the display panel 10 may be configured to easily obtain a pixel brightness value of the display panel 10 for each gray level. In the description of the embodiment of the disclosure, both the two cases will be collectively referred to as a test image”).

Regarding claim 6, the combination of Kim and Kwon further discloses further comprising:
after the calculating the compensation value y of the pixel at the gray scale x according to the formula y=(xGain12+xGain2+Offset)Ratio+x,
enabling the pixel to display at a plurality of retest gray scales according to corresponding compensation values, respectively, and obtaining the actual luminosity of the pixel at each retest gray scale;
judging whether a difference between the actual luminosity and the standard luminosity of the pixel at each of the retest gray scales meets a preset standard or not;
if not, changing the adjustment coefficients of the pixel at the plurality of node gray scales, and returning to the calculating the adjustment coefficient of the pixel at each of other gray scales by the interpolation method according to preset adjustment coefficients of the pixel at the plurality of node gray scales (Kwon : [0093], “the compensation data Dc1 is obtained by adding the second parameter that is changed by a reason such as threshold voltage variation of the pixel i to the grayscale data Di of the input image data of the pixel I”).

Claim 7 is a device claim comprising general circuitry for performing the method of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Claims 8-10 are device claims drawn to the method of claims 3, 4 and 6 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 11, the combination of Kim and Kwon further discloses an electronic device (Kim: [0040] and fig. 1, Mura correction system), comprising:
one or more processors;
a memory storing one or more programs which, when being executed by the one or more processors, cause the one or more processors to implement the method for determining the pixel compensation value (Kim: [0125], “the Mura correction device 100 may control a process such that Mura correction data for the Mura block described above is generated first and, after the Mura correction data is generated, the Mura pixel correction data for the Mura pixel of the Mura block is generated”) according to claim 1.

Regarding claim 12, the combination of Kim and Kwon discloses the method for determining the pixel compensation value according to claim 1 as disclosed above. It is a known alternative to use a computer-readable storage medium having stored thereon a computer program, wherein,
the computer program, when being executed by a processor, is capable of implementing the method. 
	In view of the teachings of Kim and Kwon it would have been obvious to one of ordinary skill in the art to implement the method of Kim and Kwon by embodying the method steps as instructions on a computer readable medium for the purpose of using known techniques in order to perform the intended logical steps efficiently and effectively.  

Claims 13-15 are within the scope of claim 11 and are therefore interpreted and rejected based on similar reasoning. 

Claims 16-20 are within the scope of claim 12 and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Regarding the objections to claims 1, 2, 3, 4 and 6-10, Applicants argue “Applicants have made appropriate correction to claims 1-4, 6-8, 12 and 16-20. Specifically, Applicants have deleted “*” from claims 1-4 and 6-8, “*” in the formulas in claims 1-4 and 6-8 denotes “multiplying”, rather than an exponent, for example, A*B denotes that A multiply B, which is the same as AB, therefore, the formulas in claims 1-4 and 6-8 are not changed by deleting “*”.” (page 10), however Examiner respectfully disagrees. Although Examiner agrees that the “*” denotes multiplying and that the amendment has not been changed, Examiner maintains that the exponents in claims 1, 2, 3, 4 and 6-10 are not properly formatted. Examiner reminds Applicants that “Gain12” does not mean “Gain1” squared as is defined in Applicant’s specification. “Gain12” would be a variable that is not defined in Applicant’s specification thus potentially introducing new matter. Appropriate correction is required to correct “Gain12” to be either “Gain1^2” or “Gain12”. Similar amendments are required for the exponent of gamma and (1/gamma).
Additionally regarding claims 16 and 20, Examiner maintains that the correction to claims 16 and 20 does not overcome the duplicate claims objection. Claim 16 and claim 20 as currently amended still recite the same limitations and have the same dependency on claim 5. Therefore further corrections is necessary. 
Regarding claims 1 and 7, Applicant’s argue, “Therefore, Kim fails to disclose or teach the formula y'=x'Gain12+x'Gain2+ Offset in the currently amended claim 1, as such, Kim also fails to disclose the formula y=(xGain12+xGain2+Offset)Ratio+x in the currently amended claim 1 for calculating the compensation value y of the pixel at the gray scale x.” (page 13), however Examiner respectfully disagrees. Examiner maintains that “Gain12” is not a variable as defined in either Applicant’s specification or claims. Kim discloses at [0177]-[0178] the Mura correction equation which applies coefficient values to the input value X. Examiner notes that the variable “Gain12” should be changed to “Gain1^2” and therefore, the variable “Gain12” introduces a quadratic variable of Gain1 squared into the equation. In conclusion, Kim and Kwon disclose the features of claim 1 and 7.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (US 10,878,747) discloses “The POUC block circuitry 162 may include a linear scaling lookup table (LUT) 170 and a constant scaling LUT 172 that may be used to adjust optical compensation information according to brightness settings and image contents. The linear scaling LUT 170 may be applied as a gain while the constant scaling LUT 172 may be applied as an offset. Similarly, data from the generated compensation map 160 may be bifurcated into a linear parameter map 174 and a constant parameter map 176. In some embodiments, to save storage space and/or processing, the linear parameter map 174 and/or the constant parameter map 176 may not store information for each individual pixel in the display 12 as map(s) of lower resolution of which the display 12 is capable. Instead, the POUC block circuitry 162 may utilize up-samplers 178 to upconvert the data from the linear parameter map 174 and/or the constant parameter map 176” (column 8, lines 22-37).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693